Citation Nr: 9928385	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-34 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
Post-Traumatic Stress Disorder (PTSD).  

2.  Entitlement to an effective date prior to December 4, 
1995 for the grant of service connection for PTSD


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Physician, Appellant's Wife


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  At his hearing before the undersigned, the veteran's 
representative asserted clear and unmistakable error (CUE) in 
a rating decision in the 1970's denying service connection 
for a mental disorder.  The veteran and his representative 
assert that this denial was issued in 1972; however, a review 
of the record discloses only a 1976 denial of service 
connection for a nervous disorder.  Moreover, a review of the 
record reveals that this claim had not been made previously 
to the RO.  The veteran and representative are advised to 
make this claim directly to the RO.  Further, they should be 
specific as to the nature and type of error they believe was 
made.  The representative can advise the veteran further of 
the requirements for a claim of CUE.  


FINDINGS OF FACT

1.  The veteran's PTSD has considerably impaired his ability 
to establish or maintain effective or favorable relationships 
with people and, by reason of the psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.

2. The veteran filed a claim for entitlement to service 
connection for a nervous 
disorder in November 1975.

3. The RO denied that claim by rating decision dated March 
1976.

4. The veteran did not appeal that decision.

5. The veteran filed a claim of entitlement to service 
connection for PTSD on 
December 4, 1995.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 50 percent, but 
none greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.125-4.130, 
Diagnostic Code 9411 (1998).

2.  The requirements for an effective date prior to December 
4, 1995 for the grant of service connection for PTSD have not 
been met. 38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 
3.102, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to an increased rating for PTSD

The veteran asserts that his PTSD is more severely disabling 
than reflected by his 30 percent evaluation.  At his personal 
hearing before the undersigned in February 1999, he testified 
that he had been married to the same woman for over 20 years 
but that they did not socialize or interact with one another 
to any significant extent.  He further testified that he did 
not have a good relationship with his children.  He also 
noted that that he had worked at Ford Motor Company for over 
20 years but that he had been frequently disciplined for 
absenteeism and insubordination.  At the time of his hearing, 
the veteran also submitted Disciplinary Action Reports from 
Ford that showed his problems of not following instructions 
and absence without leave.

This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award effective December 4, 1995.  
Accordingly, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
VA has a duty to assist the veteran in the development of 
facts pertinent to the claim.  See Fenderson v. West, No. 96-
947, slip op. at 21 (U.S. Vet. App. Jan. 20, 1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection 
through the present.  This obligation was satisfied by the 
examinations and records described below, and the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.

As this is an appeal of an original rating, it is not the 
present level of disability which is of primary importance, 
but rating the entire period is to be considered to ensure 
that consideration is given to the possibility of "staged 
ratings"; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson.  As this 
decision finds the veteran entitled to a higher, 50 percent, 
evaluation, the Board must look to whether a rating in excess 
of 50 percent is warranted from the effective date of the 
allowance.  Id. at 9. 

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998). 

In the instant case, service connection for PTSD was 
established by a decision dated February 1997.  A 30 percent 
evaluation was assigned.  The issue regarding the correct 
effective date of this award of service connection will be 
addressed in the next section of this decision.  This 30 
percent evaluation is now under appeal.

In September 1995, the veteran presented at the Lorain 
Community Hospital for alcohol dependence.  He reported that 
he had been sober for 9 years prior but that he had recently 
lost a friend from Vietnam and that he had been drinking 
daily since.  The physician diagnosed the veteran with 
alcohol dependence and assigned a Global Assessment of 
Function (GAF) score of 45, denoting some serious symptoms or 
serious impairment in social, occupational or school 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (which VA has adopted at 38 C.F.R. 
§ 4.125 (1998)).

In January 1996, the veteran underwent a special 
psychological evaluation as part of a compensation and 
pension examination with VA.  There the veteran reported that 
he drank occasionally and he admitted to drinking about 4 
beers two days previous (on the day of the Super Bowl).  He 
complained of intrusive recollections, sleep difficulties, 
difficulties managing his anger and feelings of hopelessness 
about the future.  He had been married for 20 years to the 
same woman.  The examiner noted that it was difficult to tell 
whether the veteran's complaints were related to substance 
abuse or an underlying personality disorder.  Further, the 
examiner found the veteran did not have PTSD.  The veteran 
was diagnosed with alcohol induced mood disorder with 
depressive features and personality disorder.

In February 1996, the veteran completed the VA examination.  
He denied recent drinking but appeared at the examination 
with bloodshot eyes.  He was restless during the interview 
but did not express any delusional thinking.  He was well 
oriented.  He did not present a slow psychomotor activity but 
complained of restless feelings.  The veteran was diagnosed 
with dysthymic disorder secondary to alcohol addiction and 
alcohol addiction.  His GAF was determined to be 55 and the 
examiner noted it would improve if the veteran would abstain 
from alcohol.  A GAF score of 55 denotes moderate symptoms.

In March 1996, the veteran sought VA outpatient treatment.  
He complained of symptoms of PTSD but the doctor noted that 
the primary problem seemed to stem from substance abuse.  The 
doctor further noted that the veteran met the criteria for 
PTSD, with symptom severity in the mild range.  

In October 1996, the veteran presented to the emergency room 
of a private hospital with a history of increasing agitation 
and suicidal ideation.  Examination revealed the veteran to 
be a disheveled, unkempt, middle aged white man who appeared 
to be tense and anxious.  His mood was depressed and he felt 
worthless, hopeless, and considered himself a failure.  He 
denied having any delusions or hallucinations, although his 
speech was somewhat pressured.  He was oriented times three 
and cooperative.  He promised that would not hurt himself at 
that point in time.  The veteran had limited insight and his 
judgment appeared quite compromised.  He was diagnosed with 
bipolar disorder and an underlying PTSD with alcohol 
dependence.  He was assigned a GAF score of about 30 and was 
deemed depressed and at suicide risk.

In December 1996, the veteran was treated by Robert G. 
Kaplan, Ph.D., a psychologist.  Dr. Kaplan indicated that he 
had been treating the veteran for PTSD since July 1996 and 
that this problem was directly caused by combat experiences 
in service.  He thus diagnosed the veteran with PTSD, alcohol 
dependence, and a major depressive disorder, recurrent, mild. 

Treatment continued with Dr. Kaplan in January 1997.  By 
letter that month, the doctor characterized the veteran's 
symptomatology as causing marked impairment of social 
functioning and adaptation.  Overall, the doctor rated the 
veteran's impairment of the whole person as marked due to the 
history of impaired work adaptation, current daily activity 
impairment and current mental status impairment.  

In December 1997, the doctor, writing as a psychologist and 
advocate for the veteran, indicated that the veteran's 
history of violence, suicide attempts and hospitalizations 
for depression and isolation and withdrawn lifestyle since 
the time of his discharge from military service would clearly 
support the criteria of impaired judgment consistent with a 
rating of at least 50 percent disabling.

The veteran underwent a VA examination in March 1998. There 
the physician noted that the veteran was cooperative during 
the interview and that his speech was relevant and coherent.  
He did not show any disjointed thinking and was oriented to 
time, place and person.  His memory for recent and past 
events was intact.  He became very upset and visibly shaken, 
almost tearful, when he was talking about his war 
experiences.  He was not having hallucinations or delusions.  
He was not suicidal but he had had suicide attempts in the 
past.  He was able to give abstract meanings to proverbs and 
his intelligence was estimated to be in the average range.  
His behavior was controlled and insight was good.  His 
judgment was good and there was no evidence of obsessive-
compulsive traits.

The examiner diagnosed the veteran with PTSD and assigned a 
GAF score of 70 denoting some mild symptoms or some 
difficulty in social, occupational or school functioning but 
generally functioning pretty well.

Finally, the veteran and his psychologist testified at a 
personal hearing before the undersigned in February 1999.  
Dr. Kaplan submitted his most recent report, dated March 
1999.  In this report, the veteran indicated experiencing 
many symptoms of PTSD, including flashbacks, intrusive 
recollections of combat, lost interest in social activities 
and feeling detached from people.  As a result, he had 
limited friendships with other and preferred to be isolated.  
The veteran reported suppressing affectionate feelings for 
his family.  He also avoided parades, war movies, or talking 
about the war.

Dr. Kaplan noted that the veteran, upon examination, was 
cleanly groomed, although unshaven, and dressed in work 
clothes.  He spoke at a normal volume and velocity.  He was 
cooperative.  His emotions showed restricted range but were 
appropriate to content.  His appetite was fair and his sleep 
was quite disturbed.  His energy level was within normal 
limits and he was in an anxious and depressed mood.  He had 
serious problems controlling his temper but he did not cry 
and he had suicidal ideation since October 1998, but had not 
made any serious plans or attempts.  He also had homicidal 
ideation and made plans to harm a supervisor but has not made 
any attempts.  He was not currently homicidal.  His thoughts 
were logical, coherent, organized and relevant.  No 
hallucinations or delusions were elicited.  He described his 
concentration and memory as fair.  Formal mental status 
testing of his intellectual functions showed moderately 
impaired concentration, a fair fund of knowledge and moderate 
memory impairment.

He was diagnosed with chronic PTSD and assigned a GAF score 
of 40 denoting some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
At the veteran's personal hearing Dr. Kaplan testified that 
this score excluded impairment caused by alcohol abuse and 
that the score had been a 20 or 30 during 1995 while using 
alcohol.

Dr. Kaplan noted further that the veteran's history of 
symptomatology such as needing to control the actions of 
others, severely impaired capacity for intimacy, extreme 
irritability and violence, hypervigilance against being 
harmed, intimidating behavior in the service with the 
misguided belief of protecting himself from other, history of 
domestic violence with his son, marital and family discord 
and avoidance and withdrawal from people were certainly 
manifestations of considerable impairment in his ability to 
establish and maintain effective relationships with people.  
Further, he noted that the veteran's extensive absenteeism, 
insubordination, tardiness and confrontations at work 
resulted in considerable industrial impairment.  Overall, the 
veteran's symptomatology resulted in a considerable 
impairment in both social and industrial functioning.

The veteran's PTSD has been rated at 30 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Initially the Board notes that during the pendency of this 
appeal, the criteria for diagnosing and evaluating 
psychiatric disorders were changed.  When a law or regulation 
changes while a case is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Therefore, the Board will analyze the veteran's 
claim under both sets of criteria to determine if one is more 
favorable to the veteran.


Under the version of Diagnostic Code 9411 which was in effect 
prior to November 7, 1996, a 30 percent evaluation was 
warranted for PTSD when evidenced by definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation was warranted 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and, by reason of the psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain to retain 
employment.  A 100 percent evaluation was warranted when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; when there was psychoneurotic symptomatology 
bordering on gross repudiation of reality; or when there was 
demonstrable inability to obtain or retain employment. See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  The 
revised regulation provides that a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
paranoid attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routing activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

It is the decision of the Board that the veteran's 
symptomatology associated with his PTSD falls within the 50 
percent evaluation under both the old and new regulations.  
First, under the old regulations, a 50 percent rating was 
warranted where there was considerable social and industrial 
impairment.  Dr. Kaplan and the VA examiner both pointed out 
that the veteran had difficulties maintaining a relationship 
with his family, as evidenced by his suppression of feelings 
of affection and domestic violence problems.  Further, Dr. 
Kaplan opined that these problems were, in fact, considerable 
in nature.  Dr. Kaplan also assigned a GAF score of 40, 
denoting some impairment in both areas.  While the VA 
examiner assigned the veteran a GAF score of 70, this score 
seems inconsistent with the rest of the medical evidence.  
The veteran's GAF scores generally fall much lower and have 
been as low as 30 when the veteran was diagnosed with alcohol 
dependence.  In light of the veteran's problems with domestic 
violence, his almost complete lack of social interaction, and 
his problems with absenteeism and insubordination at work, 
the Board determines that the veteran's PTSD symptomatology 
is indeed productive of considerable impairment.  The Board 
further notes, however, that the veteran's symptomatology has 
not been classified as severe, by either Dr. Kaplan or the VA 
examiner.  Moreover, while the veteran has difficulties at 
his job, he has been able to retain employment for over 20 
years.  As such, while the veteran has considerable 
impairment, the evidence does not establish the severe 
impairment necessary for a 70 percent evaluation under the 
old regulations.

With regards to the regulations in effect since November 
1996, while the veteran has caused occupational and social 
impairment and has had suicidal ideation, he has not 
demonstrated obsessional rituals that interfere with routine 
activities, illogical, obscure or irrelevant speech, spatial 
disorientation, neglect of personal appearance and hygiene, 
or an inability to establish and maintain effective 
relationships.  As such, he fits more properly into the 50 
percent evaluation, which also takes into account that he 
experiences difficulties associated with his PTSD.

Further, in reviewing the cumulative evidence of record, the 
Board finds that there is no basis for a disability 
evaluation in excess of 50 percent at any time since December 
4, 1995.  The veteran's GAF scores have ranged from 20/30 to 
a recent 70, but the lower score were associated with 
symptomatology from the veteran's abuse of alcohol.  For 
instance, the examiner in February 1996 noted that the 
veteran's GAF score was 55 but that it would improve if the 
veteran abstained from alcohol and Dr. Kaplan has noted that 
the veteran's GAF score is 40 without alcohol and 20 or 30 
with alcohol dependence.  In light of this alcohol abuse, the 
Board considers the 50 percent evaluation an appropriate 
evaluation for the entire time period.  The Board notes that 
such symptoms, related to alcohol abuse, are not subject to 
compensation or direct service connection.  See 38 U.S.C.A. § 
105(a).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.   He has been employed, with some 
difficulties, for 22 years at the same company.  Neither the 
VA examiner nor the veteran's private psychologist has given 
an opinion as to the employability of the veteran.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

II. Entitlement to an earlier effective date

The veteran contends that since he developed PTSD while in 
service, he should be entitled to an effective date either 
between January 1969 and December 1970 or the date of his 
initial claim of entitlement to service connection for a 
mental disorder in 1971.

A review of the claims file reveals that the veteran 
initially claimed entitlement to service connection for a 
nervous condition by application dated November 1975.  The 
veteran and his representative have asserted that the veteran 
filed a claim in 1971 or 1972, however, the claims file 
reveals that the November 1975 claim was an original claim 
and that only a dental claim had been filed before.  At any 
rate, the claim was denied by rating decision dated March 
1976.  The veteran did not appeal this decision.  He 
subsequently filed a claim for alcohol and drug dependence in 
December 1980.  The veteran was informed by letter in January 
1981 that his claim could not be reopened in the absence of 
new and material evidence.

The RO received a subsequent claim of entitlement to service 
connection dated December 4, 1995.  The veteran there 
asserted that his disorder had worsened and he submitted 
private medical records relating to the treatment of his 
mental disorder.  In February 1997, service connection for 
PTSD was established effective December 5, 1995.  The 
effective date was later changed to December 4, 1995.

Unless otherwise provided, the effective date of an award of 
compensation, as well as dependency and indemnity 
compensation or pension, is the date of the receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  See Hanson v. 
Brown, 9 Vet. App. 29 (1996) (date of claim is date or 
receipt of claim by VA, including any arm or branch thereof).  
A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p).  An informal claim is any communication 
indicating an intent to apply for one or more benefits.  38 
C.F.R. § 3.155.  The benefit being sought must be identified.  
Id.  If an informal claim for an identified benefit is 
followed within one year by a formal claim for that benefit, 
the claim may be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155.  

In the instant case, the Board finds that the assignment of 
December 4, 1995 is the appropriate effective date of the 
award.  The veteran did file a claim for entitlement to 
service connection for a "nervous condition" in November 
1975.  The medical evidence associated with the claims file 
at that time referred to the disorder as a psychoneurotic  
disorder anxiety reaction with depressive features.  This 
claim was denied by rating decision dated March 1976.  The 
veteran filed his claim for entitlement to service connection 
for PTSD on December 4, 1995.  The United States Court of 
Appeals of Veterans Claims has held that when a new disorder 
has been diagnosed and was not considered at the time of a 
prior adjudication, it is a new claim for purposes of 
jurisdiction.  See 38 C.F.R. §§ 3.151, 3.152, 3.160(b) 
(1996); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996).  As this PTSD claim is new and the veteran agrees 
that he filed his claim on December 4, 1995, there is no 
indication that an earlier effective date is warranted in 
this case.  Therefore, the claim of entitlement to an earlier 
effective date must be denied. 


ORDER

1. Entitlement to a rating of 50 percent, but no more, is 
granted.

2.  Entitlement to an earlier effective date is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

